20-08949-rdd        Doc 98      Filed 01/25/21 Entered 01/25/21 10:59:09                  Main Document
                                             Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------------ x
 In re:                                                                            :
                                                                                   : Chapter 11
 MOSDOS CHOFETZ CHAIM, INC.                                                        :
                                                                                   : Case No. 12-23616-rdd
                              Post-Confirmation Debtor                             :
------------------------------------------------------------------------------ x
                                                                                   :
 MOSDOS CHOFETZ CHAIM INC., RABBI MAYER ZAKS,                                      :
 derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,                              :
 SIMA WEINTRAUB, derivatively on behalf of MOSDOS                                  :
 CHOFETZ CHAIM INC., DANIEL ROSENBLUM,                                             :
 derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,                              :
 JOSEPH GRUNWALD, derivatively on behalf of MOSDOS                                 :
 CHOFETZ CHAIM INC. and YISROEL HOCHMAN,                                           :
 derivatively on behalf of MOSDOS CHOFETZ CHAIM INC.,                              : Adv. Pro. No. 20-08949-rdd
                                                                                   :
                                        Plaintiffs,
                                                                                   :
                                                                                   :
                             -against-
                                                                                   :
 MOSDOS CHOFETZ CHAIM INC., CHOFETZ CHAIM INC., :
 TBG RADIN LLC, SHEM OLAM LLC, CONGREGATION                                        :
 RADIN DEVELOPMENT INC., ARYEH ZAKS, BEATRICE                                      :
 WALDMAN ZAKS, HENOCH ZAKS, MENDEL ZAKS,                                           :
 GITTEL ZAKS LAYOSH, SAMUEL MARKOWITZ                                              :
 and STERLING NATIONAL BANK,                                                       :
                                                                                   :
                                       Defendants.                                 :
---------------------------------------------------------------------------------- x
   ORDER AUTHORIZING OTTERBOURG P.C. TO WITHDRAW AS COUNSEL TO
                RABBI MAYER ZAKS PURSUANT TO LOCAL RULE 2090-1(E)

        Upon the motion, dated December 17, 2020 (the “Motion”) of Otterbourg P.C.

(“Otterbourg”) seeking leave pursuant to Local Bankruptcy Rule 2090-1 to withdraw as counsel

to Rabbi Mayer Zaks; and the Court having jurisdiction to decide the Motion and the relief

requested therein in accordance with 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended

Standing Order of Reference M-431, dated January 31, 2012; and consideration of the Motion and

the Relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue

being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1408; and due and proper notice
                                                      1
20-08949-rdd      Doc 98     Filed 01/25/21 Entered 01/25/21 10:59:09              Main Document
                                          Pg 2 of 2



of the relief requested in the Motion having been provided, and no additional notice either of this

Motion or of this Order being required; and upon the Declaration of Melanie L. Cyganowski, filed

contemporaneously with the Motion; and upon the record of the hearings held by the Court on the

Motion on January 7, 2021 and January 21, 2021; and, after due deliberation and for the reasons

stated by the Court on the record at the foregoing hearings, the Court having determined that the

legal and factual bases set forth in the Motion establish good and sufficient cause for the relief

granted herein; now, therefore,

       IT IS HEREBY ORDERED THAT:
       1.      The Motion is granted as set forth herein.

       2.      Otterbourg is granted leave to withdraw as counsel pursuant to Local Bankruptcy

Rule 2090-1, and shall no longer serve as counsel to, Rabbi Mayer Zaks, or, to the extent

applicable, any other party in the above-captioned case or adversary proceeding, effective as of

the close of business on January 21, 2021.

       3.      Otterbourg is authorized to take all actions necessary to effectuate the relief granted

pursuant to this Order.

       4.      Notwithstanding any provision in the Bankruptcy Rules to the contrary, this Order

shall be effective and enforceable immediately upon its entry.

       5.      The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation, and/or enforcement of this Order.



Dated: January 22, 2021
       White Plains, New York

                                              /s/Robert D. Drain
                                              THE HONORABLE ROBERT D. DRAIN
                                              UNITED STATES BANKRUPTCY JUDGE

                                                 2
